CBR asa D4 PETRI SST LAK -KNE SB edness | Fied 0FAG9 19! Rage 1 of 2

GORLICK, KRAVITZ & LISTHAUS, P.C.

Joy K. Mele (JM0207)

Jennifer M. Catera (JC6943)

29 Broadway, 20th Floor

New York, New York 10006

jmele@gkllaw.com

jeatera@gkilaw.com EI)
Tel. (212) 269-2500 MV EM

Fax (212) 269-2540

Attorneys for Plaintiffs

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MASON TENDERS DISTRICT COUNCIL
WELFARE FUND, MASON TENDERS DISTRICT °
COUNCIL PENSION FUND, MASON TENDERS
DISTRICT COUNCIL ANNUITY FUND, MASON
TENDERS DISTRICT COUNCIL TRAINING
FUND, MASON TENDERS DISTRICT CouNCIL * NOTICE OF MOTION TO

2:17-cv-00052 (LAK)(KNF)

HEALTH AND SAFETY FUND and DOMINICK AON IMPOR ALON
MMONA as Fund’ ibuti iency
GIA ONA as Fund’s Contributions/Deficiency SUBPOENA TO DN

M
anager, CALLAHAN, INC.
Plaintiffs,

¥.

SPRAY FORCE SYSTEMS, INC. and JASON
NOTO,

Defendants.

PLEASE TAKE NOTICE, that upon the annexed Declaration of Jennifer M. Catera in
Support of Motion to Compel Compliance with an Information Subpoena to DN Callahan, Inc..
the Declaration of Bruce L. Listhaus in Support of Motion to Compel Compliance with an
Information Subpoena to DN Callahan, Inc., and Plaintiffs’ Memorandum of Law in Support of
Motion to Compel Compliance with an Information Subpoena to DN Callahan, Inc., Plaintiffs

Mason Tenders District Council Welfare Fund, Mason Tenders District Council Pension Fund,
Case 2:17-cv-00052-LAK-KNF Document 95 Filed 02/17/21 Page 2 of 2

Memorandum Endorsement Mason Tenders, etc.v. Spray Force Systs, Inc.. 17-ev-0052 (LAK)

The motion is granted. DN Callahan, Inc. (“DNC”) shall respond to the information
subpoena on or before March 3, 2021, and shall pay to plaintiffs the sum of $705.

SO ORDERED.

Dated: February 17, 2021

   

kK

Lewis r Kaplan
United me District Judge

 
